                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                         SOUTHWESTERN DIVISION

MAXUS METROPOLITAN, LLC,                        )
                                                )
              Plaintiff,                        )
                                                )
vs.                                                  Case No. 4:20-cv-00095-FJG
                                                )
                                                )
TRAVELERS PROPERTY CASUALTY                     )
COMPANY OF AMERICA,                             )
                                                )
              Defendant.                        )

             JOINT PROPOSED SCHEDULING AND TRIAL ORDER

       In accordance with the Court’s Order dated February 11, 2020 and pursuant to

Fed. R. Civ. P. 26(f), a preliminary discovery and case management conference was held

on March 6, 2020 and attended by Michael Abrams of Lathrop GPM LLP for Plaintiff,

Maxus Metropolitan, LLC (“Maxus”), and Brenen Ely of Ely & Isenberg, LLC for

Defendant, Travelers Property Casualty Company of America (“Travelers”).

       1.     Motion to Amend Pleadings

       Any motion for leave to amend the pleadings shall be filed by April 14, 2020.

       2.     Motion to Join Additional Parties

       Any motion for leave to join additional parties shall be filed by April 14, 2020.

       3.     Settlement/ADR

       This case has been selected to participate in early mediation pursuant to the MAP

Program scheduled for June 4, 2020.

       4.     Discovery Plan

       (a)    Fed. R. Civ. P. 26(a)(1) Disclosures




      Case 4:20-cv-00095-FJG Document 11 Filed 03/12/20 Page 1 of 7
       The parties agree to exchange Federal Rule of Civil Procedure 26(a) disclosures

by March 20, 2020.

       (b)     ESI

       The parties do not anticipate an unusually voluminous production of

electronically stored information (ESI) in this case, nor do they currently foresee any

specific concerns or issues relating to ESI. Any ESI produced in discovery will be in

.PDF format where possible. If conversion of files to .PDF format cannot be reasonably

achieved, the ESIs will be produced in the format in which it is maintained by the party in

the ordinary course of business.    The parties agree that no party waives the right to

request production of ESI in native format and to object to any such request. The parties

will maintain relevant ESI.

       Attachments to emails produced in .PDF form shall be included as a separate

document, but shall be numbered sequentially following the e-mail to which they are

attached.

       (c)     Completion of Discovery

       All fact discovery shall be commenced or served in time to be completed by

September 24, 2020.

       All expert discovery shall be commenced or served in time to be completed by

February 15, 2021.

       (d)     Whether Discovery Should be Conducted in Phases or Limited to

Particular Issues

       See Section 4(c).

       (e)     Inadvertent Production of Privileged Documents or Information




                                  -2-
      Case 4:20-cv-00095-FJG Document 11 Filed 03/12/20 Page 2 of 7
      (i)   The parties agree that inadvertent production of documents or

            information (hereinafter “Inadvertently Produced Documents”)

            subject to work-product immunity, the attorney client privilege, or

            other legal privilege protecting information from discovery shall

            not constitute a waiver of immunity or privilege as to that

            document or any other document, provided that the producing

            party notifies the receiving party in writing within fourteen (14)

            days of discovery of the inadvertent production.           If such

            notification is made, such Inadvertently Produced Documents and

            all copies thereof shall, upon request, be returned to the producing

            party, all notes or other work product of the receiving party

            reflecting the contents of such materials shall be destroyed, and

            such returned or destroyed material shall be deleted from any

            litigation-support or other databases. If the receiving party elects

            to file a motion pursuant to Section iii below, the receiving party,

            subject to the requirements of Section ii below, may retain

            possession of the Inadvertently Produced Documents as well as

            any notes or other work product of the receiving party reflecting

            the contents of such materials pending the resolution by the Court

            of the Section iii motion.    If the receiving party’s Section iii

            motion is denied, the receiving party shall promptly comply with

            the immediately preceding provisions of this Section.




                            -3-
Case 4:20-cv-00095-FJG Document 11 Filed 03/12/20 Page 3 of 7
                (ii)     No use shall be made of such Inadvertently Produced Documents,

                         including during depositions, at trial, or other proceedings, nor

                         shall they be disclosed to anyone who was not given access to

                         them prior to the request to return or destroy them, in the absence

                         of an order by the Court permitting the use of such Inadvertently

                         Produced Documents.

                (iii)    The party receiving such Inadvertently Produced Documents may,

                         after receipt of the producing party’s notice of inadvertent

                         production, move the Court to dispute the claim of privilege or

                         immunity, but the motion shall not assert as a ground therefor the

                         fact or circumstances of the inadvertent production.

        (f)     Experts

        Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from retained

experts, shall be served by Maxus by October 6, 2020 and by Travelers by November 6,

2020. Disclosures and reports by any rebuttal experts shall be served by December 6,

2020. All expert discovery must be commenced or served in time to be completed by

February 15, 2021.

        (g)     Interrogatories

        The parties agree that each side is limited to thirty (30) interrogatories, including

all discrete subparts.

        (h)     Depositions

        The presumptive limit of ten (10) depositions per side, unless otherwise agreed by

the parties, will apply. Each deposition shall be limited to 8 hours.




                                  -4-
      Case 4:20-cv-00095-FJG Document 11 Filed 03/12/20 Page 4 of 7
       (i)       Physical or Mental Examinations

       The parties agree that physical or mental examinations pursuant to Fed. R. Civ. P.

35 are not necessary or appropriate in this case.

       (j)       Changes or Limitations on Discovery

       No additional changes or limitations with regard to discovery are necessary at this

time. The parties reserve the right to request leave of the Court to conduct additional

discovery at a later time.

       5.        Motions

       (a)       The Parties propose that all discovery motions be filed on or before the

date for completion of discovery.

       (b)       The parties propose that all dispositive motions, except those under Rule

12(h)(2) or (3), shall be filed on or before March 15, 2021, which is on or within 30 days

after the date for completion of discovery. The parties further propose that all response

and reply deadlines be governed by Local Rule 7.0.

       c.        The parties propose that all motions to exclude testimony of expert

witnesses pursuant to Fed. R. Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999) or similar

case law, shall be filed no later than 28 days before trial.

       6.        Protective Order

       The parties intend to submit a proposed protective order for the Court’s

consideration.

       (a)       Statement Regarding Other Orders




                                  -5-
      Case 4:20-cv-00095-FJG Document 11 Filed 03/12/20 Page 5 of 7
         At this time, the parties request that the Court enter a Scheduling Order so that the

parties can effectively administer the prosecution and defense of this lawsuit.

         7.     Jury Demand/Trial/Referral of the Case to Magistrate Judge

         The parties do not consent to the referral of this lawsuit to a United States

magistrate judge.

         The parties request a jury to adjudicate all claims set forth in this lawsuit and

estimate that no more than five (5) days will be necessary to try this action.

         8.     Other Matters Relevant to the Status and Disposition of this Case

         There are no other matters currently relevant to the status and disposition of this

case.




                                    -6-
        Case 4:20-cv-00095-FJG Document 11 Filed 03/12/20 Page 6 of 7
Dated: March 12, 2020              Respectfully submitted,

                                   LATHROP GPM LLP

                                   /s/ Michael J. Abrams
                                   Michael J. Abrams, MO Bar #42196
                                   Kimberly K. Winter, MO Bar #45029
                                   Noah H. Nash, MO Bar #72048
                                   2345 Grand Boulevard, Suite 2200
                                   Kansas City, Missouri 64108-2618
                                   Telephone:      816.292.2000
                                   Telecopier: 816.292.2001
                                   michael.abrams@lathropgpm.com
                                   kim.winter@lathropgpm.com
                                   noah.nash@lathropgpm.com

                                   Attorneys for Plaintiff
                                   Maxus Metropolitan, LLC


                                   DEACY & DEACY, LLP

                                   /s/ Brenen G. Ely
                                   Dale L. Beckerman, MO Bar #26937
                                   920 Main Street, Suite 1000
                                   Kansas City, Missouri 64105
                                   Telephone:     816.421.4000
                                   Facsimile:     816.421.7880
                                   dlb@deacylaw.com

                                   Brenen G. Ely
                                   Kenneth W. Boyles
                                   ELY & ISENBERG, LLC
                                   2100-B SouthBridge Pkwy., Suite 380
                                   Birmingham, Alabama 35209
                                   Telephone:    205.313.1200
                                   Facsimile:    205.313.1201
                                   bely@elylawllc.com
                                   kboyles@elylawllc.com

                                   Attorneys for Defendant
                                   Travelers Property Casualty Company of
                                   America




                                 -7-
     Case 4:20-cv-00095-FJG Document 11 Filed 03/12/20 Page 7 of 7
